DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, Apparatus Species A, and Apparatus Species D, recited by claims 1-3, 5, 7-12, 14-16, and 18, in the reply filed on May 24, 2022 is acknowledged.
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 4 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 6 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 12 and 18 are Duplicate Claims
Applicant is advised that should claim 12 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0113744 by Magee in view of U.S. 2018/0154406 by Magee (hereafter referred to as “Magee2” to avoid confusion with the other Magee reference).  
With regard to claim 1, Magee teaches a camera system comprising a lens (item 124 in Figure 1A) and a transducer (item 120 in Figure 1A) configured to clean the lens 124 by vibrating said lens (Par. 0011-0019).  The lens 124 comprises a first side (item 124S1 in Figure 1A), a second side (item 124S2 in Figure 1A), a lens radius (Par. 0011-0019).  The transducer is a cylindrically-shaped transducer that is coupled to the first side of the lens, and the transducer comprises an outer radius that, as shown in Figure 1A, is less than the lens radius (Par. 0011-0019, 0029, 0032, and Figure 1A).  
Magee does not teach that the system comprises a driver with output terminals coupled to the transducer, wherein the driver is configured to provide an oscillating drive signal to vibrate the lens.  
Magee2 teaches that when trying to use a cylindrical-shaped transducer to vibrate a lens, the transducer can be successfully driven at a target frequency via output terminals from a driver, wherein the output terminals are connected to the transducer and configured to provide an oscillating drive signal at a non-zero frequency to vibrate the lens (Par. 0018 and 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Magee such that the transducer vibrates the lens by being driven at a target frequency via output terminals of a driver, wherein the output terminals are connected to the transducer and configured to provide an oscillating drive signal at a non-zero frequency to vibrate the lens.  The motivation for performing the modification was provided by Magee2, who teaches that when trying to use a cylindrical-shaped transducer to vibrate a lens, the transducer can be successfully driven at a target frequency via output terminals from a driver, wherein the output terminals are connected to the transducer and configured to provide an oscillating drive signal at a non-zero frequency to vibrate the lens.  
With regard to claim 2, in the apparatus of Magee in view of Magee2, an o-ring (item 128 in Figure 1A) is between a lens retainer member (item 126 in Figure 1A; reads on clamp) and the second side (item 124S2 in Figure 1A) of the lens, wherein the o-ring has a nominal radius that is illustrated (in Figure 1A) to be approximately equal to a nominal radius of the transducer (Par. 0015).  The combination of Magee in view of Magee2 does not explicitly recite that the o-ring’s nominal radius is less than or equal to a nominal radius of the transducer.  However, Figure 1 of Magee illustrates the o-ring’s nominal radius as being approximately equal to the transducer’s nominal radius, and therefore, Magee is considered to suggest having the o-ring’s nominal radius be equal to the transducer’s nominal radius.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Magee in view of Magee2 such that the o-ring’s nominal radius is equal to the transducer’s nominal radius, the motivation for such a modification being that Magee suggests as much.  If this suggested-by-Magee argument is not persuasive, here is another argument: Magee teaches optimizing the dimensions of the cylindrical-shaped transducer in order to optimize the frequency at which the transducer has a resonant frequency for vibrating the lens during lens cleaning (Par. 0029-0031 of Magee), and therefore, Magee is considered to teach that the transducer dimensions are a result-effective variable that affects the frequency at which the transducer resonates.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Magee in view of Magee2 such that the dimensions of the transducer (including its nominal radius) are optimized – the motivation for performing the optimization being that Magee is considered to teach that the transducer dimensions are a result-effective variable that affects the frequency at which the transducer resonates.  
With regard to claim 3, the combination of Magee in view of Magee2 does not recite that the o-ring has a round cross section.  However, in Magee’s Figure 1A, the o-ring (item 128 in Magee’s Figure 1A) is illustrated as having a round cross section, and therefore, Magee is considered to suggest that the o-ring have a round cross section.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Magee in view of Magee2 such that the o-ring has a round cross section because Magee suggests as much.  If this suggested-by-Magee argument is not persuasive, here is another argument: Magee teaches that the purpose of the O-ring is to create a seal between the lens retainer member and the lens (Par. 0015), and in the art of creating a seal with an O-ring, it is well known that an O-ring with a round cross-section can successfully be used to create a seal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Magee in view of Magee2 such that O-ring is an O-ring having a round cross section.  Magee teaches that the purpose of the O-ring is to create a seal between the lens retainer member and the lens, and the motivation for performing the modification was provided by the fact that, in the art of creating a seal with an O-ring, it is well known that an O-ring with a round cross-section can successfully be used to create a seal.  
With regard to claim 7, in the apparatus of Magee in view of Magee2, the lens is a curved, fisheye lens (Par. 0014 and Figure 1A of Magee).   
With regard to claim 9, in the apparatus of Magee in view of Magee2, the transducer is glued to the first side of the lens (Par. 0032 of Magee).  
With regard to claim 10, in the apparatus of Magee in view of Magee2, the transducer is cylinder-shaped and has an axis that is aligned with an axis of the lens (Par. 0013 and Figures 1A and 1B of Magee).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0113744 by Magee in view of U.S. 2018/0154406 by Magee2 as applied to claim 2 above, and further in view of U.S. 2018/0243804 by Magee (hereafter referred to as “Magee3” to avoid confusion with the other Magee and Magee2 references).  
With regard to claim 5, the combination of Magee in view of Magee2 teaches that cleaning of the lens is performed by applying a frequency to the transducer at which both the transducer and the lens resonate, wherein the resulting agitation of the lens is what cleans the lens (Par. 0014-0032 of Magee).  
The combination of Magee in view of Magee2 also teaches that the transducer can be configured to have more than one resonant mode (Par. 0031 of Magee), but the combination of Magee in view of Magee2 does not teach an embodiment wherein more than one resonate mode is activated.
Magee3 teaches that medium-volume liquid droplets can undesirably contaminate a lens and that, when using a transducer to agitate the lens in order to clean the lens, successful removal of the medium-volume liquid droplets can be achieved by applying a first non-zero frequency to the transducer at a first resonance mode of the transducer for a first non-zero cleaning time such that the resulting agitation of the lens causes the medium-volume liquid droplets to be reduced in size to small-volume liquid droplets that can then be removed by applying a second non-zero frequency to the transducer at a second resonance of the transducer for a second non-zero cleaning time such that the small-volume liquid droplets are removed from the lens (Par. 0055-0062 and 0075-0076).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Magee in view of Magee2 such that, when the lens is contaminated with medium-volume liquid droplets, a bimodal vibration frequency response of the lens is used to remove the droplets, wherein the removal of the medium-volume liquid droplets is performed by providing a first oscillating drive signal at a first non-zero frequency for a first non-zero time to the transducer such that the transducer and lens are resonated in a first mode that causes the vibration of the lens to reduce the medium-sized liquid droplets in size to small-volume liquid droplets that are then removed by providing a second oscillating drive signal at a second non-zero frequency for a second non-zero time to the transducer such that the transducer and lens are resonated in a second mode that causes the vibration of the lens to remove the small-volume liquid droplets.  The motivation for performing the modification was provided by Magee3, who teaches that medium-volume liquid droplets can undesirably contaminate a lens and that, when using a transducer to agitate the lens in order to clean the lens, successful removal of the medium-volume liquid droplets can be achieved by applying a first non-zero frequency to the transducer at a first resonance mode of the transducer for a first non-zero cleaning time such that the resulting agitation of the lens causes the medium-volume liquid droplets to be reduced in size to small-volume liquid droplets that can then be removed by applying a second non-zero frequency to the transducer at a second resonance of the transducer for a second non-zero cleaning time such that the small-volume liquid droplets are removed from the lens.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0113744 by Magee in view of U.S. 2018/0154406 by Magee2 as applied to claim 1 above, and further in view of U.S. 2018/0243804 by Magee3.
With regard to claim 8, the combination of Magee in view of Magee2 teaches that cleaning of the lens is performed by applying a frequency to the transducer at which both the transducer and the lens resonate, wherein the resulting agitation of the lens is what cleans the lens (Par. 0014-0032 of Magee).  
The combination of Magee in view of Magee2 also teaches that the transducer can be configured to have more than one resonant mode (Par. 0031 of Magee), but the combination of Magee in view of Magee2 does not teach an embodiment wherein more than one resonate mode is activated.
Magee3 teaches that medium-volume liquid droplets can undesirably contaminate a lens and that, when using a transducer to agitate the lens in order to clean the lens, successful removal of the medium-volume liquid droplets can be achieved by applying a first non-zero frequency to the transducer at a first resonance mode of the transducer for a first non-zero cleaning time such that the resulting agitation of the lens causes the medium-volume liquid droplets to be reduced in size to small-volume liquid droplets that can then be removed by applying a second non-zero frequency to the transducer at a second resonance of the transducer for a second non-zero cleaning time such that the small-volume liquid droplets are removed from the lens (Par. 0055-0062 and 0075-0076).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Magee in view of Magee2 such that, when the lens is contaminated with medium-volume liquid droplets, a bimodal vibration frequency response of the lens is used to remove the droplets, wherein the removal of the medium-volume liquid droplets is performed by providing a first oscillating drive signal at a first non-zero frequency for a first non-zero time to the transducer such that the transducer and lens are resonated in a first mode that causes the vibration of the lens to reduce the medium-sized liquid droplets in size to small-volume liquid droplets that are then removed by providing a second oscillating drive signal at a second non-zero frequency for a second non-zero time to the transducer such that the transducer and lens are resonated in a second mode that causes the vibration of the lens to remove the small-volume liquid droplets.  The motivation for performing the modification was provided by Magee3, who teaches that medium-volume liquid droplets can undesirably contaminate a lens and that, when using a transducer to agitate the lens in order to clean the lens, successful removal of the medium-volume liquid droplets can be achieved by applying a first non-zero frequency to the transducer at a first resonance mode of the transducer for a first non-zero cleaning time such that the resulting agitation of the lens causes the medium-volume liquid droplets to be reduced in size to small-volume liquid droplets that can then be removed by applying a second non-zero frequency to the transducer at a second resonance of the transducer for a second non-zero cleaning time such that the small-volume liquid droplets are removed from the lens.  
Claims 11 and 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0113744 by Magee in view of U.S. 2018/0154406 by Magee2.  
With regard to claim 11, Magee teaches a camera system comprising a lens (item 124 in Figure 1A) and a transducer (item 120 in Figure 1A) configured to clean the lens 124 by vibrating said lens (Par. 0011-0019).  The lens 124 comprises a first side (item 124S1 in Figure 1A), a second side (item 124S2 in Figure 1A), a lens radius (Par. 0011-0019).  The transducer is a cylindrically-shaped transducer that is coupled to the first side of the lens, and the transducer comprises a nominal radius (Par. 0011-0019, 0029, 0032, and Figure 1A).  An o-ring (item 128 in Figure 1A) is between a lens retainer member (item 126 in Figure 1A; reads on clamp) and the second side (item 124S2 in Figure 1A) of the lens, wherein the o-ring has a nominal radius that is illustrated (in Figure 1A) to be approximately equal to the nominal radius of the transducer (Par. 0015).  
Magee does not teach that the system comprises a driver with output terminals coupled to the transducer, wherein the driver is configured to provide an oscillating drive signal to vibrate the lens.  
Magee2 teaches that when trying to use a cylindrical-shaped transducer to vibrate a lens, the transducer can be successfully driven at a target frequency via output terminals from a driver, wherein the output terminals are connected to the transducer and configured to provide an oscillating drive signal at a non-zero frequency to vibrate the lens (Par. 0018 and 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Magee such that the transducer vibrates the lens by being driven at a target frequency via output terminals of a driver, wherein the output terminals are connected to the transducer and configured to provide an oscillating drive signal at a non-zero frequency to vibrate the lens.  The motivation for performing the modification was provided by Magee2, who teaches that when trying to use a cylindrical-shaped transducer to vibrate a lens, the transducer can be successfully driven at a target frequency via output terminals from a driver, wherein the output terminals are connected to the transducer and configured to provide an oscillating drive signal at a non-zero frequency to vibrate the lens.  
The combination of Magee in view of Magee2 does not explicitly recite that the o-ring’s nominal radius is less than or equal to the nominal radius of the transducer.  However, Figure 1 of Magee illustrates the o-ring’s nominal radius as being approximately equal to the transducer’s nominal radius, and therefore, Magee is considered to suggest having the o-ring’s nominal radius be equal to the transducer’s nominal radius.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Magee in view of Magee2 such that the o-ring’s nominal radius is equal to the transducer’s nominal radius, the motivation for such a modification being that Magee suggests as much.  If this suggested-by-Magee argument is not persuasive, here is another argument: Magee teaches optimizing the dimensions of the cylindrical-shaped transducer in order to optimize the frequency at which the transducer has a resonant frequency for vibrating the lens during lens cleaning (Par. 0029-0031 of Magee), and therefore, Magee is considered to teach that the transducer dimensions are a result-effective variable that affects the frequency at which the transducer resonates.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Magee in view of Magee2 such that the dimensions of the transducer (including its nominal radius) are optimized – the motivation for performing the optimization being that Magee is considered to teach that the transducer dimensions are a result-effective variable that affects the frequency at which the transducer resonates.  
With regard to claim 14, in the apparatus of Magee in view of Magee2, the lens is a curved, fisheye lens (Par. 0014 and Figure 1A of Magee).   
With regard to claim 15, in the apparatus of Magee in view of Magee2, the transducer is glued to the first side of the lens (Par. 0032 of Magee).  
With regard to claim 16, the combination of Magee in view of Magee2 does not recite that the o-ring has a round cross section.  However, in Magee’s Figure 1A, the o-ring (item 128 in Magee’s Figure 1A) is illustrated as having a round cross section, and therefore, Magee is considered to suggest that the o-ring have a round cross section.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Magee in view of Magee2 such that the o-ring has a round cross section because Magee suggests as much.  If this suggested-by-Magee argument is not persuasive, here is another argument: Magee teaches that the purpose of the O-ring is to create a seal between the lens retainer member and the lens (Par. 0015), and in the art of creating a seal with an O-ring, it is well known that an O-ring with a round cross-section can successfully be used to create a seal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Magee in view of Magee2 such that O-ring is an O-ring having a round cross section.  Magee teaches that the purpose of the O-ring is to create a seal between the lens retainer member and the lens, and the motivation for performing the modification was provided by the fact that, in the art of creating a seal with an O-ring, it is well known that an O-ring with a round cross-section can successfully be used to create a seal.  
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0113744 by Magee in view of U.S. 2018/0154406 by Magee2 as applied to claim 11 above, and further in view of U.S. 2018/0243804 by Magee3.
With regard to claims 12 and 18, the combination of Magee in view of Magee2 teaches that cleaning of the lens is performed by applying a frequency to the transducer at which both the transducer and the lens resonate, wherein the resulting agitation of the lens is what cleans the lens (Par. 0014-0032 of Magee).  
The combination of Magee in view of Magee2 also teaches that the transducer can be configured to have more than one resonant mode (Par. 0031 of Magee), but the combination of Magee in view of Magee2 does not teach an embodiment wherein more than one resonate mode is activated.
Magee3 teaches that medium-volume liquid droplets can undesirably contaminate a lens and that, when using a transducer to agitate the lens in order to clean the lens, successful removal of the medium-volume liquid droplets can be achieved by applying a first non-zero frequency to the transducer at a first resonance mode of the transducer for a first non-zero cleaning time such that the resulting agitation of the lens causes the medium-volume liquid droplets to be reduced in size to small-volume liquid droplets that can then be removed by applying a second non-zero frequency to the transducer at a second resonance of the transducer for a second non-zero cleaning time such that the small-volume liquid droplets are removed from the lens (Par. 0055-0062 and 0075-0076).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Magee in view of Magee2 such that, when the lens is contaminated with medium-volume liquid droplets, a bimodal vibration frequency response of the lens is used to remove the droplets, wherein the removal of the medium-volume liquid droplets is performed by providing a first oscillating drive signal at a first non-zero frequency for a first non-zero time to the transducer such that the transducer and lens are resonated in a first mode that causes the vibration of the lens to reduce the medium-sized liquid droplets in size to small-volume liquid droplets that are then removed by providing a second oscillating drive signal at a second non-zero frequency for a second non-zero time to the transducer such that the transducer and lens are resonated in a second mode that causes the vibration of the lens to remove the small-volume liquid droplets.  The motivation for performing the modification was provided by Magee3, who teaches that medium-volume liquid droplets can undesirably contaminate a lens and that, when using a transducer to agitate the lens in order to clean the lens, successful removal of the medium-volume liquid droplets can be achieved by applying a first non-zero frequency to the transducer at a first resonance mode of the transducer for a first non-zero cleaning time such that the resulting agitation of the lens causes the medium-volume liquid droplets to be reduced in size to small-volume liquid droplets that can then be removed by applying a second non-zero frequency to the transducer at a second resonance of the transducer for a second non-zero cleaning time such that the small-volume liquid droplets are removed from the lens.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 6, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714